Citation Nr: 0631359	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  03-33 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of right knee anterior cruciate ligament and 
meniscus tear with traumatic osteoarthritis.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss for the period prior to June 6, 2003, 
and in excess of 10 percent thereafter.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1974 to 
January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In November 2003, the veteran testified 
before a Decision Review Officer at the RO.  In June 2006, 
the veteran testified at a Board hearing before the 
undersigned.

The issue of an initial rating for the right knee disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  VA audiological examination in January 2003 showed pure 
tone thresholds in four frequencies from 1000 to 4000 Hertz 
that averaged 56 decibels in the left ear, with speech 
recognition of 92 percent, corresponding to Level I hearing; 
and pure tone thresholds that averaged 51 decibels in the 
right ear, with speech recognition of 92 percent, 
corresponding to Level I hearing.  These results are 
essentially similar to a March 2001 audiometric exam on file.

2.  VA audiological examination in June 2003 showed pure tone 
thresholds in four frequencies from 1000 to 4000 Hertz that 
averaged 62.5 decibels in the left ear, with speech 
recognition of 72 percent, corresponding to Level V hearing; 
and pure tone thresholds that averaged 57.5 decibels in the 
right ear, with speech recognition of 76 percent, 
corresponding to Level IV hearing.  





CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable rating 
for bilateral hearing loss for the period prior to June 6, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.85-4.87, Diagnostic Code (DC) 6100 (2005).  

2.  The schedular criteria for a rating in excess of 10 
percent for bilateral hearing loss for the period from June 
6, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.85-4.87, Diagnostic Code (DC) 6100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a January 2002 rating decision, the RO granted service 
connection and assigned a noncompensable 0 percent disability 
evaluation for bilateral hearing loss.  In December 2003, the 
RO increased the disability evaluation for bilateral hearing 
loss to 10 percent, effective June 6, 2003.  

The RO reached its determination upon review of service 
medical records from July 1971 to August 1999, and VA 
outpatient records from February 2000 to May 2006, and 
several VA examinations.  There is no discharge examination 
of record.

When examined shortly before retirement from service in 
August 1999, audiogram findings, in pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
25
60
65
LEFT
       
25
20
25
65
65

A March 2000 outpatient medical record from the National 
Naval Medical Center (NNMC) in Bethesda, Maryland, reflects 
the veteran had a lesion in the right external ear canal and 
there had been no problems since its excision a month before.  
There is no indication in the record this lesion interfered 
with the veteran's hearing.

In March 2001, the veteran underwent a VA examination.  
Otoscopic examination revealed both ear canals were free of 
cerumen and the tympanic membrane was intact bilaterally.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
25
60
65
LEFT
       
45
40
40
70
65

Speech recognition scores on the Maryland CNC Word List were 
96 percent in both the veteran's left and right ears.

Pure tone audiometric threshold testing of the left ear 
revealed mild sensorineural hearing loss for the frequencies 
from 500 to 2000 Hz and moderate to moderately severe 
sensorineural hearing loss for the frequencies of 3000 to 
4000 Hz.  For the right ear there was a mild sensorineural 
hearing loss at 500 to 1000 Hz and a moderate to moderately 
severe sensorineural hearing loss for the frequencies from 
3000 to 4000 Hz.  The VA audiologist diagnosed sensorineural 
hearing loss.

An audiological evaluation conducted in January 2003 at 
Walter Reed Medical Center also is in the records.  The 
veteran denied tinnitus, balance difficulties, vertigo, and a 
family history of hearing loss.  He complained of working in 
groups and meetings, particularly with background noise.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
35
65
65
LEFT
       
50
40
45
70
70

Speech recognition scores were 92 percent in both the 
veteran's left and right ears.

The veteran underwent a VA audiology examination in June 
2003.  According to the examination report, current symptoms 
were difficulty hearing with background noise, difficulty 
hearing female voices, and difficulty discriminating speech 
when not facing the speaker.  It was noted the veteran was 
being evaluated for hearing aids.  No functional impairment 
or any lost time from work were noted.  According to the 
examination report, audiometric testing revealed mild to 
moderately severe hearing loss in both ears.  Audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
50
70
65
LEFT
       
50
45
60
75
70

Speech recognition scores on the Maryland CNC Word List were 
76 percent in the right ear and 72 percent in the veteran's 
left ear.  The assessment of the examiner was mild to 
moderate-severe sensorineural hearing loss in both ears.  
Word recognition in the quiet was excellent for both ears.  
The audiologist recommended hearing aids for both ears.


II.  Legal Analysis

A.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim for 
an increased rating for bilateral hearing loss, and no 
further assistance is required in order to comply with VA's 
statutory duty to assist him with the development of facts 
pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in February 2001, June 2003 and 
June 2004.  By these letters, the RO also notified the 
veteran of exactly which portion of that evidence was to be 
provided by him and which portion VA would attempt to obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In these letters, the veteran also was advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.  

Here, the noted February 2001 "duty to assist" letter was 
issued before the appealed rating decision.  Since then, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  All VA 
notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield, supra.  Here, the Board 
finds no possibility of prejudicial error to the veteran.  As 
explained below, evidence in the record demonstrates the 
veteran is not entitled to an increased rating for his 
service-connected bilateral hearing loss.  Therefore, any 
lack of notice by the VA to the veteran as now required by 
Dingess and Hartman constitutes harmless error.  Accordingly, 
the Board finds that no prejudice to the veteran will result 
from an adjudication of his claim in this Board decision. 


B.  Discussion

In accordance with 38 C.F.R. § 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

The Board here notes that this is a case where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The veteran's statements regarding the effect that his 
service-connected bilateral hearing loss has had on his life 
have been duly noted by the Board.  In evaluating service-
connected hearing impairment, however, disability ratings are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).






Table VI
Numeric designation of hearing impairment based on
pure tone threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Table VIA
Numeric designation of hearing impairment based only on pure 
tone threshold average
Pure tone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 





Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

The "unusual patterns of hearing impairment" include cases 
where the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, or where the pure tone thresholds are 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
The evidence of record indicates that the veteran's bilateral 
hearing loss pattern does not fit the requirements of an 
unusual pattern of hearing impairment.   Therefore, Table VIa 
is not for application.


Prior to June 6, 2003

The VA audiological examination in March 2001 showed pure 
tone thresholds in four frequencies from 1000 to 4000 Hertz 
that averaged 54 decibels in the left ear, with speech 
recognition of 96 percent, corresponding to Level I hearing; 
and pure tone thresholds that averaged 48 decibels in the 
right ear, with speech recognition of 96 percent, 
corresponding to Level I hearing.  This corresponds to a non-
compensable rating found in Table VII that was assigned for 
the period from discharge to the June 2003 VA examination.

An audiological examination at Walter Reed in January 2003 
showed pure tone thresholds in four frequencies from 1000 to 
4000 Hertz that averaged 56 decibels in the left ear, with 
speech recognition of 92 percent, corresponding to Level I 
hearing; and pure tone thresholds that averaged 51 decibels 
in the right ear, with speech recognition of 92 percent, 
corresponding to Level I hearing.  This corresponds to a 
noncompensable rating found in Table VII that was assigned 
for the period from discharge to the June 2003 VA 
examination.


From June 6, 2003

The results of the June 2003 VA examination indicate that 
there was an average pure tone threshold in the veteran's 
right ear of 57.5 decibels with speech recognition of 76 
percent, and an average of 62.5 decibels with speech 
recognition of 72 percent in the left ear.  Evaluating these 
test scores based upon Table VI reflects that the veteran's 
right ear hearing acuity was at Level IV and his left ear 
hearing acuity was at Level V, thus corresponding to the 10 
percent disability evaluation found in Table VII that is 
currently assigned.

The Board carefully has considered the veteran's contentions 
in this matter.  The Rating Schedule, however, provides the 
criteria for rating hearing loss.  Applying the veteran's 
recent audiometric results to Tables VI and VII of 38 C.F.R. 
§ 4.85 establishes a noncompensable rating for the period 
prior to June 6, 2003 and a 10 percent rating thereafter.  
The Board appreciates the veteran's concern that he has 
difficulty communicating in the presence of background noise, 
but no specific compensation is provided based upon such 
inability.  

The preponderance of the competent and objective medical 
evidence supports the current ratings for the veteran's 
bilateral hearing loss.  Moreover, the evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.102 (2005).


ORDER

An initial compensable rating for bilateral hearing loss for 
the period prior to June 6, 2003, and in excess of 10 percent 
thereafter, is denied.


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claim of entitlement to an initial 
rating in excess of 20 percent for residuals of right knee 
anterior cruciate ligament and meniscus tear with traumatic 
osteoarthritis.  

The veteran is currently evaluated as 20 percent disabled 
under 38 C.F.R. § 4.71a, DC 5010-5260 (2005).  That 
evaluation was assigned in a February 2004 rating decision 
that recognized frequent episodes of instability, locking or 
subluxation, pain, weakness, and effusion.  However, the 
January 2006 supplemental statement of the case continues the 
current rating while noting no evidence of instability of the 
knee.

In the March 2001 VA examination, the examiner's diagnosis 
noted right knee instability.  Range of motion for both knees 
was normal flexion and extension, the Anterior Drawer test 
was abnormal on the right side, and moderate weakness was 
noted in the right knee.

The May 2003 VA joints examination report stated range of 
motion for the right knee as: flexion was to 0 degrees to 140 
degrees; and extension was to 0 degrees.  Drawer and McMurray 
tests were negative.  There was no recurrent subluxation.  
The examiner diagnosed chronic degenerative arthritis of the 
right knee.

The December 2003 VA examination stated range of motion for 
the right knee as: flexion was from 0 degrees to 30 degrees 
due to pain and extension was to 0 degrees to 130 degrees.  
It was noted that range of motion was limited only by pain, 
but not by fatigue or weakness.  Drawer and McMurray's signs 
were negative.  X-rays showed degenerative osteoarthritis and 
chondrocalcinosis of the right knee.

A December 2003 NNMC medical record stated range of motion of 
the right knee was to 0-to-135 degrees.  In June 2004, range 
of motion was given as 0 to 135 degrees.

The Board finds discrepancies in the record whether there are 
clear findings of instability in the right knee and the right 
knee's range of motion.  Therefore, a new examination will be 
in order.

Finally, while this matter has been on appeal, additional 
guidance has been provided concerning notice and development 
provisions of the VCAA.  See Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In view of that 
guidance, additional notice will be provided.

Accordingly, the case is REMANDED for the following action:

1. The RO should send an appropriate 
letter to the veteran to ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decision in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2. After the above is completed, the RO 
shall schedule the veteran for a new VA 
examination.  All indicated tests should 
be accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the examiner 
for review prior to the examination.  The 
examiner is requested to specifically 
opine as to the instability of the 
veteran's right knee, that knee's range of 
motion, and the December 2003 examination 
report which provided flexion for the 
right knee was from 0 degrees to 30 
degrees and extension was to 0 degrees to 
130 degrees.  A report should be prepared 
and associated with the veteran's VA 
claims folder.

3.  Thereafter, the RO should readjudicate 
the veteran's claim for an initial rating 
in excess of 20 percent for residuals of 
right knee anterior cruciate ligament and 
meniscus tear with traumatic 
osteoarthritis.  If the benefits sought on 
appeal remain denied, the veteran should 
be provided with an SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, and a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
January 2006 SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  VA will notify the veteran, if further 
action is required on his part.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


